Citation Nr: 1502811	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-49 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).  

2.  Entitlement to a rating greater than 30 percent for asthma.

3.  Entitlement to a compensable rating for allergic rhinitis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for a lumbar spine disorder.  

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for moles.  

7.  Entitlement to a compensable rating for residuals of an allergic reaction to the right foot.  

8.  Entitlement to an initial compensable rating for xerosis with pruritis.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2008, the RO in pertinent part continued a 30 percent rating for GERD with IBS, continued a 30 percent rating for asthma, continued a noncompensable rating for allergic rhinitis, confirmed and continued a previous denial of service connection for PTSD, denied service connection for a rash, and declined to reopen a claim of service connection for lumbar degenerative disease.  The Veteran disagreed with the decision and perfected this appeal.  

In October 2010, a Decision Review Officer (DRO) granted service connection for xerosis with pruritis and assigned a noncompensable rating from June 8, 2008.  This resolved the appeal as to the denial of service connection for a rash.  The Veteran, however, disagreed with the rating and perfected an appeal of that issue.  

In April 2011, the RO continued a noncompensable rating for residuals of an allergic reaction to the right foot, declined to reopen a claim of service connection for moles, and denied entitlement to TDIU.  The Veteran disagreed with the decision and perfected this appeal.  

In September 2014, a videoconference hearing was held before the undersigned.  At that time, the Veteran submitted additional evidence and waived RO consideration.  See 38 C.F.R. § 20.1304 (2014).  

At the hearing, the PTSD issue was listed to include consideration of whether new and material evidence had been submitted to reopen the claim.  On review, the Veteran requested to reopen his claim and submitted additional evidence within the one-year appeal period following the September 2007 decision that initially denied service connection for PTSD.  This evidence, which includes lay statements and treatment records, is found to be "new and material" and is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the Board need not consider whether new and material evidence has been submitted under 38 C.F.R. § 3.156(a).  The Board further notes that the record contains numerous Axis I diagnoses.  Although service connection for irritability and depression was previously denied in September 2005, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the issue has been phrased as stated above.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to a compensable rating for xerosis with pruritis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for residuals of anthrax shots was raised at the September 2014 videoconference hearing.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The service-connected GERD with IBS is generally manifested by complaints of abdominal distress, to include constipation and colon pain, and the predominant disability picture is reflected in Diagnostic Code 7319.

2.  The Veteran is currently receiving the maximum schedular rating assignable under Diagnostic Code 7319.  

3.  At the September 2014 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was withdrawing the following issues: entitlement to a rating greater than 30 percent for asthma; entitlement to a compensable rating for allergic rhinitis; whether new and material evidence had been submitted to reopen a claim of service connection for moles; and entitlement to a compensable rating for residuals of an allergic reaction to the right foot.  

4.  In June 2005, the RO denied service connection for lumbar degenerative disease, claimed as back pain.  The Veteran did not appeal this decision and new and material evidence was not submitted within the one year appeal period.  

5.  Evidence associated with the record since the final June 2005 decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a lumbar spine disorder.

6.  The preponderance of the evidence is against finding that the Veteran's current lumbar spine disorder had its onset during service or is otherwise related to service; and there is no evidence of lumbar spine arthritis manifested to a compensable degree within one year following discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 30 percent for GERD with IBS are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.113, 4.114 including Diagnostic Codes 7319, 7346 (2014).  

2.  The criteria for withdrawal of an appeal concerning the claim of entitlement to a rating greater than 30 percent for asthma have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal concerning the claim of entitlement to a compensable rating for allergic rhinitis have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The June 2005 rating decision is final; new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

5.  A lumbar spine disorder was not incurred or aggravated during service, nor may lumbar spine arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).  

6.  The criteria for withdrawal of an appeal concerning the claim of whether new and material evidence has been submitted to reopen a claim of service connection for moles have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of an appeal concerning the claim of entitlement to a compensable rating for residuals of an allergic reaction to the right foot have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice of how disability ratings and effective dates are determined.  The claims for an increased rating for GERD and for a lumbar spine disorder were most recently readjudicated in the February 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and extensive VA and Social Security Administration (SSA) records.  The Veteran underwent numerous VA examinations throughout the appeal period that address the severity of his GERD with IBS.  The examinations are considered adequate and further examination is not needed.  

As set forth below, the claim of service connection for a lumbar spine disorder is reopened herein.  The Board acknowledges that the Veteran was not provided a VA examination to address the etiology of the claimed disorder.  The Board, however, does not find credible evidence suggesting a relationship between current disability and military service and thus, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication as to the issues decided.  See 38 C.F.R. § 3.159(c).

Analysis

Rating for GERD with IBS

The Veteran contends that the 30 percent rating for GERD with IBS does not accurately reflect the severity of his disability.  At the hearing, the Veteran testified that he has a searing pain in his colon.  The pain is intermittent, but lasts anywhere from a half hour to 4 or 5 hours.  He indicated that the pain is debilitating and that he is unable to work.  He also gets cramping.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO evaluated the Veteran's GERD with IBS under Diagnostic Codes 7319-7346.  Irritable colon syndrome (spastic colitis, mucous colitis, etc.) is rated as follows: severe - diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress (30 percent); moderate - frequent episodes of bowel disturbance with abdominal distress (10 percent); and mild - disturbances of bowel function with occasional episodes of abdominal distress (0 percent).  38 C.F.R. § 4.114, Diagnostic Code 7319.

GERD is rated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20.  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 7346.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 
38 C.F.R. § 4.113. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

On VA examination in March 2007, the Veteran reported heartburn, epigastric pain, scapular pain, reflux and regurgitation of stomach contents, nausea and vomiting, and stomach cramps.  He also reported chronic constipation, diarrhea, alternating diarrhea and constipation, and dizziness, blackouts and lightheadedness.  He suffers from abdominal pain with severe continuous cramping.  He described the number of attacks within the past year as 100 plus.  On physical examination, weight was 241 pounds.  Nutritional status was adequate with stable weight.  The liver was not palpable and no abdominal tenderness was present.  The complete blood count was considered within normal limits showing only some insignificant abnormalities.  The examiner stated that the conditions did not cause significant anemia or malnutrition.  

On VA examination in August 2008, the Veteran stated that he did not have any dysphagia for solids or liquids, and currently had no pyrosis, epigastric pain, substernal or arm pain, hematemesis, melena, or regurgitation.  He denied nausea or vomiting.  He was taking Lansoprazole and Ranitidine and since being on medication, only had symptoms 1-2 times a week.  On physical examination, he was well-developed and nourished and weight had stayed the same.  There were no signs of anemia.  A May 2008 EGD was normal and a 2008 colonoscopy showed no evidence of inflammatory disease.  Diagnosis was mild GERD with IBS, in remission.  

On VA examination in May 2010, the Veteran reported episodic attacks of IBS that occur on the average of 3 times per week.  They were unrelated to meals but could be triggered by drinking cold water or by stress.  During the attacks, he becomes diaphoretic and develops abdominal cramps and spasm in the right upper quadrant which last for 45-90 minutes and are incapacitating.  He also reported chronic constipation which he believed was related to morphine intake.  His reflux was present symptomatically only when he eats heavy or spicy food.  He takes multiple medications with minimal improvement of symptoms.  On physical examination, the abdomen was muscular and nontender without palpable mass or organomegaly.  Diagnosis was GERD.  

On VA examination in March 2011, the Veteran reported that he had a colonoscopy last year which was unchanged and an EGD which revealed gastritis but a normal esophagus.  He reported chronic constipation due to narcotic medication.  He has one hard bowel movement a day and has to strain and often he has cramping and bloating.  The pain is severe 3 days a week and may last up to 3 hours or as brief as 30 minutes.  He denied blood in the stool or hemorrhoids.  He denied acid reflux, burning or belching breakthrough symptoms as long as he takes his medication daily.  On physical examination, he was well nourished and weighed 250 pounds.  Abdomen had normoactive bowel sounds and was soft and nontender without hepatosplenomegaly.  Impression was GERD with hiatal hernia and history of Barrett esophagitis, improved on medication, mild, persistent; and IBS with diverticulosis and chronic constipation.  

Review of VA records shows that the Veteran is followed in the gastroenterology clinic for complaints related to GERD and IBS.  He is prescribed various medications with some improvement in symptoms.  

As discussed above, ratings under Diagnostic Codes 7319 and 7346 will not be combined and a single evaluation will be assigned.  On review, Diagnostic Code 7319 appears to predominantly reflect the Veteran's disability picture.  That is, he reports greater impairment related to his IBS, to include constipation and severe colon pain, than he does to his GERD, which is generally controlled with medication.  

The Veteran is currently receiving the maximum schedular rating under Diagnostic Code 7319.  Even assuming that the predominant disability was reflected under Diagnostic Code 7346, an increased rating would not be warranted.  That is, while the Veteran reports pain and some vomiting, there is no evidence of unintentional material weight loss or anemia nor is there evidence of severe impairment of health.  The Veteran has consistently been described as well-nourished without evidence of anemia and the overall disability picture does not more nearly approximate the criteria for a 60 percent rating.  In summary, the criteria for a rating greater than 30 percent for GERD with IBS are not met at any time during the appeal period.  Staged ratings are not warranted.  See Hart.

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic codes contemplate the Veteran's claimed symptoms of abdominal and epigastric distress and associated impairment.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to IBS with GERD, the Veteran is service-connected for asthma, allergic rhinitis, residuals of an allergic reaction to the right foot, and xerosis with pruritis.  Because the only increased rating claim being addressed at this time on the merits is for GERD with IBS, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

Lumbar spine disorder

In June 2005, the RO denied service connection for lumbar degenerative disease claimed as back pain, essentially based on a finding that although he had a current diagnosis, there was no collaborating evidence in the service records.  The RO further noted that there was no chronic condition in service, no continuity, and no current diagnosis linked to service or service-connected disability.  The Veteran was notified of this decision by letter dated June 30, 2005.  He did not appeal the decision and new and material evidence was not submitted within the one year appeal period.  Accordingly, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

The evidence received since the June 2005 decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  For example, at the videoconference hearing, the Veteran provided testimony that he was involved in a motor vehicle accident in the Persian Gulf and injured his back.  Previously, the Veteran reported that he injured his back lifting duffel bags.  This new evidence addresses one of the reasons for the previous denial; that is, no evidence of in-service injury.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).  The Board further notes that the threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim is reopened and will be considered on the merits.  The Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  He was notified of the laws and regulations pertaining to service connection and the RO reopened the claim and addressed the underlying issue of service connection.  See October 2010 statement of the case. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The claims folder contains extensive records showing treatment related to the Veteran's low back.  Medical records include diagnoses of lumbar degenerative disc disease and low back arthritis.  Thus, there is evidence of a current lumbar spine disorder.  

Service treatment records dated in April 1989 note complaints of sores on the back, diagnosed as shingles.  The records are negative for complaints or treatment related to the claimed low back injuries.  

The Veteran reported that he was a truck driver in the Persian Gulf and on review, the Board does not find 38 U.S.C.A. § 1154(b) (West 2014) for application.  Notwithstanding, the Veteran is competent to report a low back injury and symptoms of back pain.  See Layno v. Brown, 6 Vet. App. 464, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")

"Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno at 469).  In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Throughout the record, the Veteran has reported in-service back injuries.  On Persian Gulf examination in September 2004, he reported that he hurt his back lifting 2 duffel bags and a rucksack in March 1990 or 1991.  On Persian Gulf examination in March 2005, he reported back pain beginning in March 1991 and still present after he threw a duffel bag.  

In a May 2008 statement, the Veteran's sister reported that he originally injured his back in Panama and that this injury was aggravated when he was rear-ended by another truck in the Persian Gulf.  In a May 2010 general medical examination, the Veteran reported low back problems beginning in 1991 in a motor vehicle accident.  He provided similar testimony at the videoconference hearing.  

For a variety of reasons, the Board does not find the Veteran's reports as to in-service back injuries credible.  In making this determination, the Board is not relying solely on the absence of in-service treatment records corroborating the injury.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

First, the Veteran has provided inconsistent information as to how his back was injured in 1991.  That is, he initially reported that he injured his back lifting duffel bags.  He subsequently stated that he was involved in a motor vehicle accident and sustained a back injury.  A statement from his sister notes a back injury in Panama.  

Second, service treatment records contain information wherein the Veteran essentially denied having a back injury or back problems.  For example, the April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation asked the Veteran to identify any disease or injuries that he had while in the Southwest Asia region.  The Veteran reported only right foot tendonitis and an allergy to dust.  The Board expects that if the Veteran had injured his back, he would have reported the information at the time he reported his other injuries.  On the April 1991 report of medical history, the Veteran denied having recurrent back pain.  Again, the Veteran reported other issues and if he was experiencing recurrent back pain, it is expected that he would have reported such.  

Also weighing against the Veteran's reports of in-service back injuries with continuing pain is the fact that he filed a claim for compensation approximately one month after discharge but did not identify a back disability at that time.  He submitted a claim for hip pain in March 1998 and on examination in April 1998, reported that this pain was from lifting duffel bags in 1991.  Examination of the sacroiliac joint was uncomfortable but there was no limitation of motion of the lumbar spine.  The Veteran was seen in the VA clinic for allergy testing in December 2002.  At that time, he denied back pain.  A December 2003 VA outpatient note indicates that the Veteran had sciatica and was trying to get service connected for back pain which occurred during the 1991 Iraqi conflict.  A December 2003 private record shows complaints of back pain with increasing pain for one week radiating down both legs.  A January 2004 private MRI showed degenerative disc disease.  The Veteran did not submit a claim for back pain until July 2004 and there is no objective evidence of back problems for many years after the claimed back injuries.  

In summary, there is no probative evidence of a chronic back disorder during service or evidence of lumbar spine arthritis manifested to a compensable degree within one year following discharge.  As discussed, the Board does not find the Veteran's reports of in-service back injuries to be credible and the preponderance of the evidence is against finding that any current lumbar spine disorder is otherwise related to service.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  

At the September 2014 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was withdrawing the following issues: entitlement to a rating greater than 30 percent for asthma; entitlement to a compensable rating for allergic rhinitis; whether new and material evidence had been submitted to reopen a claim of service connection for moles; and entitlement to a compensable rating for residuals of an allergic reaction to the right foot.  The Veteran also submitted a statement to this effect.  

On review, the Veteran has withdrawn the appeal as to the referenced issues and hence, there remain no allegations of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.  





ORDER

A rating greater than 30 percent for GERD with IBS is denied.  

The appeal as to the claim of entitlement to a rating greater than 30 percent for asthma is dismissed.  

The appeal as to the claim of entitlement to a compensable rating for allergic rhinitis is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened.  

Service connection for a lumbar spine disorder is denied.  

The appeal as to the claim of whether new and material evidence has been submitted to reopen a claim of service connection for moles is dismissed.  

The appeal as to the claim of entitlement to a compensable rating for residuals of an allergic reaction to the right foot is dismissed.  


REMAND

On review, additional development is needed as to the issues remanded herein.  See 38 C.F.R. § 3.159(c).  

Service connection for an acquired psychiatric disorder, to include PTSD

The Veteran reports numerous stressors related to service in Panama and the Persian Gulf.  Complete service personnel records should be obtained.   

At the hearing, the Veteran reported continued VA treatment for PTSD.  On review, VA records were last added to the electronic folder in January 2014.  Updated records should be obtained.  

In reviewing the claims folder, the record contains conflicting information as to whether the Veteran meets applicable diagnostic criteria for PTSD.  That is, VA outpatient records note a diagnosis of PTSD and statements from the Veteran's treating providers also indicate a confirmed diagnosis.  See November 2008 statement from Dr. C.G., and November 2010 and August 2014 statements from Dr. C.S.  VA examinations of record, however, indicate that the Veteran does meet the diagnostic criteria for PTSD.  See June 2010 and October 2010 VA examinations.  

At the hearing, the Veteran argued that the October 2010 VA examination was inadequate.  Specifically, he testified that he was not feeling well so he did not talk to the doctor and just left.  He questioned how she could write such an extensive report without talking to him.  

As concerns the applicable diagnostic criteria for PTSD, the Board notes that on August 4, 2014, VA announced an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of this interim rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45094 (August 4, 2014).  On review, this appeal was certified to the Board in July 2014.  Thus, DSM-IV remains for consideration.  

Under the circumstances of this case, the Board finds that additional examination, which includes psychiatric testing, is needed to accurately address the merits of this claim.  


Rating for xerosis with pruritis

The Veteran contends that the noncompensable rating for xerosis with pruritis does not accurately reflect the severity of his disability.  At the hearing, the Veteran reported that he had hives all over his body and experienced constant itching.  

The Veteran most recently underwent a VA examination in March 2011.  This was a general medical examination and at that time, the Veteran reported generalized mild itching on and off every single day.  He occasionally has a rash on his chest more so than his arms and this will occur maybe twice a week.  He said that the rash comes and goes.  On physical examination, there was no active rash and 0 percent of the body was affected.  Impression was no xerosis today.  

As set forth, the Veteran reports intermittent rashes.  On review, it does not appear that the condition was active on the most recent examination.  Under these circumstances, the Board finds that additional examination is needed.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (to the extent the Veteran's claimed condition involves active and inactive stages, the examination should be conducted during the active stage).

TDIU

In July 2009, the RO requested information from the Veteran's former employer.  Response received in August 2009 indicates that the employer would not complete the VA Form 21-4192 without a release from the Veteran.  There is no indication that additional efforts were made to obtain this information.  This should be accomplished on remand.  

The Board further notes that the TDIU issue is inextricably intertwined with the other issues remanded.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's complete service personnel records.  All records obtained or responses received should be associated with the claims folder or virtual folders.  The provisions set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  The AOJ should obtain relevant VA records, to include from the Crown Point, Indiana outpatient clinic, for the period from January 2014 to the present.  All records obtained or responses received should be associated with the claims folder or virtual folders.  The provisions set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

3.  The AOJ should schedule the Veteran for a VA psychiatric examination.  The claims folder, to include relevant electronic records, must be available for review.  

The examiner is requested to conduct appropriate psychiatric testing, to include the Mississippi Scale for Combat-Related PTSD and the PTSD Symptom Checklist as well as any other applicable diagnostic testing, and to identify all Axis I disorders under DSM-IV.  

If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported in-service stressors (based on service in Panama and the Persian Gulf) are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity.  
As to any acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.  If the examiner finds PTSD related to military service, he/she should also opine whether any other acquired psychiatric disorder is proximately due to or aggravated by the PTSD.  

A complete rationale for any opinion expressed must be provided.  

4.  The AOJ should schedule the Veteran for a VA skin examination to determine the current nature and severity of service-connected xerosis with pruritis.  The claims folder, to include relevant electronic records, must be available for review.  To the extent feasible, the examination should be scheduled during an active phase of the condition.  

A complete rationale for any opinion expressed must be provided.  

5.  The AOJ should contact the Veteran and ask for an authorization to obtain information from his previous employer.  See August 2009 letter from employer.  If the Veteran provides the requested release, the AOJ should again request that the employer complete a VA Form 21-4192.  

6.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to an initial compensable rating for xerosis with pruritis; and entitlement to TDIU.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


